       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



JONATAN ROSAS SANCHEZ,

                  Petitioner,



v.                                   TEMPORARY RESTRAINING ORDER
                                     Civil File No. 21-1849 (MJD/BRT)

ERIKA SANCHEZ PLIEGO,

                  Respondent.

Nancy Zalusky Berg and Ruta Johnsen, Nancy Zalusky Berg, LLC, Counsel for
Petitioner.

No appearance by Respondent.

I.    INTRODUCTION

      This matter is before the Court on the extension of the Court’s August 23,

2021 Temporary Restraining Order. [Docket No. 9]

II.   BACKGROUND

      On August 18, 2021, Petitioner Jonatan Rosas Sanchez (“Father”) filed a

verified Petition against Respondent Erika Sanchez Pliego (“Mother”) alleging

that, in February 2020, Mother wrongfully removed their minor children, EJRS,

born 2011 in Mexico, and KJRS, born 2013 in Mexico, from the children’s habitual

                                        1
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 2 of 15




residence in Mexico to the United States in violation of Father’s custody rights.

He alleges that Mother and the children are currently residing in the District of

Minnesota. Father alleges that the children are citizens of Mexico and seeks their

return to Mexico under the Convention on the Civil Aspects of International

Child Abduction, done at The Hague on October 25, 1980 (“the Convention”).

      Father provides the following evidence that Mother and the children were

located in the District of Minnesota at the time he filed the current Petition: Soon

after Mother absconded with the children in February or March 2020, Mother’s

mother told Father that Mother and the children had traveled to the United

States, been detained, and then had been released to the home of Mother’s sister

in Minnesota. (Pet. ¶¶ 21-24.) The address Mother’s mother gave was false,

because Father’s uncle traveled to Minneapolis to investigate but no one seemed

to live at the address and the mail in the mailbox was addressed to a person who

was not Mother or Mother’s sister. (Pet. ¶ 24.) Father talked to Mother’s sister

by telephone, and Mother’s sister stated that Mother and the children were with

her, but she would not allow Father to speak to them. (Id. ¶ 23.) At Father’s

request, in the fall of 2020, the Mexican federal police opened a criminal

investigation into the children’s disappearance. (Pet. ¶¶ 31-34.) Mother’s father



                                         2
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 3 of 15




told the federal police agent that, as of April 2020, Mother and the children lived

in Minneapolis, Minnesota. (Id. ¶ 33.) Mother’s parents put the agent in contact

with Mother’s sister in Minneapolis, who sent the agent a photograph of the

children and told him they were healthy. (Id. ¶ 34; Pet., Ex. 12.)

      On August 23, 2021, the Court granted the Ex Parte Motion for Accelerated

Hearing and Request for Temporary Restraining Order. [Docket No. 9] By its

terms, the Court’s Order expires on September 6, 2021 at 1:52 p.m. The

Temporary Restraining Order ordered that

            1.     Respondent Erika Sanchez Pliego shall immediately
                   surrender all of EJRS’s and KJRS’s valid and expired
                   passports to the process server personally serving
                   Respondent with this Order.

            2.     The process server shall immediately return all
                   passports collected to the District of Minnesota Clerk of
                   Court for collection and safekeeping.

            3.     Respondent is prohibited from removing or facilitating
                   the removal of the children, EJRS and KJRS, from the
                   jurisdiction of this Court.

            4.     Respondent shall appear with EJRS and KJRS before
                   this Court on September 3, 2021, at 11:00 a.m. in
                   Courtroom 13E of the United States District Court for
                   the District of Minnesota, located at 300 South Fourth
                   Street, Minneapolis, Minnesota 55415. The initial
                   appearance shall be considered an initial Show Cause
                   Hearing and scheduling hearing, so that the

                                         3
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 4 of 15




                  Respondent can confirm to the Court that the minor
                  children are physically located within the jurisdiction of
                  this Court, and so that a date may be set for an
                  expedited evidentiary hearing on the merits of the
                  Petition for Return.

            5.    If the Respondent either fails to appear on September 3,
                  2021, at 11:00 a.m. with the minor children, or removes
                  the minor children or causes the minor children to be
                  removed from the jurisdiction of this Court, the Court
                  shall issue a warrant for the arrest of the Respondent
                  and appearance for a contempt hearing.

            6.    Petitioner shall immediately serve a copy of this Order
                  and a copy of the verified Petition and accompanying
                  exhibits upon Respondent.

            7.    Petitioner is permitted to appear at the September 3,
                  2021 hearing by telephone.

            8.    This Temporary Restraining Order shall expire 14 days
                  from the date it is issued, unless extended by the Court
                  for good cause shown.



      Father has filed an Affidavit of Personal Service signed by process server

Ryan Buhl averring that Buhl attempted to serve the Summons, Petition, Ex Parte

Motion for Accelerated Hearing and Request for Temporary Restraining Order,

Ex Parte Memorandum in Support of Issuance of Emergency Relief Order,

Temporary Restraining Order, Notice of Appearance, and Notice of Initial Case

Assignment on Mother on August 23, 2021 at 2523 Johnson Street, Northeast,

                                        4
        CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 5 of 15




Minneapolis. [Docket No. 13] The individual who answered the door stated that

her name was Modesta Sanchez and that she is Mother’s sister. Mother was not

at the home at that time, so Buhl could not obtain the minor children’s passports.

Buhl provided the documents to Modesta Sanchez.

       Father has filed a Proof of Service signed under penalty of perjury by Buhl

on August 25, 2021, stating that Buhl left the Summons at Mother’s residence

with Modesta Sanchez, who was of suitable age and lives at the residence, on

August 23, 2021. [Docket No. 14]

       Father appeared by telephone for the September 3, 2021 hearing. His

counsel appeared in person and provided an interpreter who interpreted for

Father. Mother and the children failed to appear. During the hearing, Father’s

counsel represented that Father has received a text message indicating that

Mother did receive the documents delivered to Modesta Sanchez and is aware of

this proceeding.

III.   DISCUSSION

       Because the Temporary Restraining Order was issued ex parte, it expires

14 days after its issuance, unless the Court extends the order for good cause.

Fed. R. Civ. P. 65(b)(2). The Court finds that Father has shown good cause to

extend the Temporary Restraining Order through September 24, 2021. The
                                         5
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 6 of 15




current evidence in the record indicates that Mother was served with the relevant

documents in this case and is aware of the case, yet has failed to appear as

ordered. Mother appears to be attempting to evade detection and to hide the

location of the children and herself from Father and the Court. Father requests a

warrant to arrest Mother and a warrant to take physical custody of the children.

The Court requires sworn testimony and filed evidence, not just the

representations of counsel, to decide Father’s requests. Father cannot enter the

United States and does not speak English. In order to permit Father time to

submit necessary evidence and in light of Mother’s attempts to evade detection,

the obstacles Father faces to preparing the necessary evidence and the serious

risk of irreparable harm at issue in this case, the Court finds good cause to extend

the Temporary Restraining Order until a hearing on September 24, 2021.

      In order to ensure that this Temporary Restraining Order is complete, the

Court reiterates its previous findings supporting issuance of the Temporary

Restraining Order:

      A.    Standard for an Ex Parte Temporary Restraining Order

      The court may issue a temporary restraining order without written
      or oral notice to the adverse party or its attorney only if:

            (A) specific facts in an affidavit or a verified complaint clearly
            show that immediate and irreparable injury, loss, or damage
                                         6
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 7 of 15




             will result to the movant before the adverse party can be
             heard in opposition; and

             (B) the movant’s attorney certifies in writing any efforts made
             to give notice and the reasons why it should not be required.

      (2) Contents; Expiration. Every temporary restraining order issued
      without notice must state the date and hour it was issued; describe
      the injury and state why it is irreparable; state why the order was
      issued without notice; and be promptly filed in the clerk’s office and
      entered in the record. The order expires at the time after entry--not
      to exceed 14 days--that the court sets, unless before that time the
      court, for good cause, extends it for a like period or the adverse
      party consents to a longer extension. The reasons for an extension
      must be entered in the record.

      (3) Expediting the Preliminary-Injunction Hearing. If the order is
      issued without notice, the motion for a preliminary injunction must
      be set for hearing at the earliest possible time, taking precedence
      over all other matters except hearings on older matters of the same
      character. At the hearing, the party who obtained the order must
      proceed with the motion; if the party does not, the court must
      dissolve the order.

Fed. R. Civ. P. 65(b).

      The Eighth Circuit Court of Appeals has established the standard for

considering preliminary injunctions and temporary restraining orders.

Dataphase Sys. Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc).

This Court must consider (1) the threat of irreparable harm to the moving party if

an injunction is not granted, (2) the harm suffered by the moving party if



                                          7
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 8 of 15




injunctive relief is denied as compared to the effect on the non-moving party if

the relief is granted, (3) the public interest, and (4) the probability that the

moving party will succeed on the merits. Id.

      B.     Statutory Framework

      Both the United States and Mexico are signatories to the Convention. (See

U.S. Dept. of State, International Parental Child Abduction, U.S. Hague

Convention Treaty Partners, at

https://travel.state.gov/content/travel/en/International-Parental-Child-

Abduction/abductions/hague-abduction-country-list.html (last visited August 18,

2021).) The twin objects of the Convention are to return children who are

wrongfully retained and to ensure that the custody rights granted by one

Contracting State will be effectively respected by another Contracting State.

Convention Art. 1. Under the International Child Abduction Remedies Act

(“ICARA”), children who are wrongfully removed or retained within the

meaning of the Convention are to be promptly returned unless one of the

exceptions set forth in the Convention applies. 22 U.S.C. § 9001(a)(4).

      Upon receiving an application for the return of a child under the

Convention, the Court convenes a bench trial to receive evidence of the child’s

habitual residence, whether the child has been wrongfully retained, and whether
                                           8
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 9 of 15




any of the Convention’s defenses apply. Rydder v. Rydder, 49 F.3d 369, 372 (8th

Cir. 1995).

      As the petitioner, Father bears the initial burden of establishing by a

preponderance of the evidence that the children have been wrongfully removed

or retained within the meaning of the Convention. 22 U.S.C. § 9003(e)(1)(A). The

Convention provides that a child’s removal or retention is wrongful if “it is in

breach of rights of custody attributed to a person . . ., either jointly or alone,

under the law of the State in which the child was habitually resident immediately

before the removal or retention,” and if the petitioner was actually exercising

those rights at the time. Barzilay v. Barzilay, 536 F.3d 844, 847 (8th Cir. 2008)

(quoting Convention Art. 3).

      Whether a parent was exercising lawful custody rights must be

determined under the law of the country of the child’s habitual residence.

Convention Art. 3; Friedrich v. Friedrich, 983 F.2d 1396, 1400 (6th Cir. 1993). If a

petitioner proves this by a preponderance of the evidence, then the burden shifts

to the respondent, Mother, to prove the existence of one of the defenses

permitted by the Convention. 22 U.S.C. § 9003(e)(2).

      A petitioner cannot claim that the removal or retention of a child is
      ‘wrongful’ under the Hague Convention unless the child to whom

                                           9
       CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 10 of 15




      the petition relates is ‘habitually resident’ in a State signatory to the
      Convention and has been removed to or retained in a different State.
      Determination of a child’s habitual residence immediately before the
      alleged wrongful removal or retention is therefore a threshold
      question in deciding a case under the Hague Convention.

Karkkainen v. Kovalchuk, 445 F.3d 280, 287 (3d Cir. 2006) (citations omitted).

Therefore,

      wrongful removal or retention claims under Article 3 of the
      Convention typically raise four questions: (1) When did the removal
      or retention at issue take place? (2) Immediately prior to the removal
      or retention, in which state was the child habitually resident? (3) Did
      the removal or retention breach the rights of custody attributed to
      the petitioner under the law of the habitual residence? (4) Was the
      petitioner exercising those rights at the time of the removal or
      retention?

Id. (citation omitted).

      C.     Likelihood of Success on the Merits

             1.     Time of Removal

      Father asserts that the children were removed from Mexico to the United

States in February 2020.


             2.     Habitual Residence at Time of Removal

      Father avers that Mother, Father, and both children were all Mexican

citizens who had lived all of their lives in Mexico up until Mother removed the

children to the United States in February 2020. Therefore, the current evidence


                                         10
      CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 11 of 15




shows that the children’s habitual residence was Mexico at the time of the

removal.


             3.    Breach of Custody Rights

      Mother and Father were divorced on July 11, 2019, and the divorce decree

did not include a designation of legal or physical custody. Father asserts that the

applicable Mexican law provides that when parents separate, they must continue

with their duties exercising parental authority and must agree to the terms of

custody. Father represents that Mother and Father voluntarily continued to

share custodial rights and access to their children after the divorce. Therefore, he

has alleged that the removal was a breach of his custody rights.


             4.    Father’s Exercise of Custody Rights

      Father avers that he exercised his custody rights until the time of removal

in February 2020. He asserts that he exercised parenting time with both children

on weekends and during school breaks and followed a parenting time schedule

agreed upon by Mother and Father.

      D.     Threat of Irreparable Harm

      Based on the verified Petition, Father has shown a threat of irreparable

harm, that is the loss of custody of and contact with his children.


                                         11
      CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 12 of 15




      E.    Balance of the Harms

      If Mother and the children currently reside in this District, there is little

harm in temporarily requiring them to remain in the District and surrender their

passports. If Mother flees the District with the children and their passports, there

could be a substantial harm to Father, who may not be able to locate his children.

      F.    Public Interest

      The public interest weighs in favor of the maintaining the status quo, as

ICARA provides that the Court may take appropriate measures “to protect the

well-being of the child involved or to prevent the child’s further removal or

concealment before the final disposition of the petition.” 22 U.S.C. § 9004(a).

      G.    Notice

      In order to issue an ex parte temporary restraining order, the Court must

find that granting relief without notice to Mother is necessary to avoid

immediate and irreparable injury. Fed. R. Civ. P. 65(b)(1). Here, based on the

verified Petition and on the attorney’s representation in the memorandum in

support of the motion, there is concern that Mother may flee the District with the

children if notice is provided. See Babcock v. Babcock, No. 3:20-CV-00066, 2020

WL 6293445, at *3 (S.D. Iowa Aug. 24, 2020) (“Additionally, Plaintiff has satisfied

Rule 65(b)(1)(B), because she has represented to the Court in writing that there is

                                          12
      CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 13 of 15




a risk Defendant may flee the District with the child if notice is provided.

Plaintiff would suffer greater harm if this eventuality occurred, because she

cannot enter the United States to find and retrieve the child.”).

      H.     Conclusion

      The Court concludes that Father has established that he is entitled to an ex

parte temporary restraining order to maintain the status quo. Father is not

required to provide security in seeking this temporary injunctive relief pursuant

to Rule 65(c) of the Federal Rules of Civil Procedure, because Mother will not be

harmed by the issuance of the requested Injunction.




      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:




      Petitioner Jonatan Rosas Sanchez’s Ex Parte Motion for Accelerated
      Hearing and Request for Temporary Restraining Order [Docket No.
      6] is GRANTED as follows:

             1.    Respondent Erika Sanchez Pliego shall immediately
                   surrender all of EJRS’s and KJRS’s valid and expired
                   passports to the process server personally serving
                   Respondent with this Order.




                                         13
CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 14 of 15




     2.    The process server shall immediately return all
           passports collected to the District of Minnesota Clerk of
           Court for collection and safekeeping.

     3.    Respondent is prohibited from removing or facilitating
           the removal of the children, EJRS and KJRS, from the
           jurisdiction of this Court.

     4.    Respondent shall appear with EJRS and KJRS before
           this Court on September 24, 2021, at 11:00 a.m. in
           Courtroom 13E of the United States District Court for
           the District of Minnesota, located at 300 South Fourth
           Street, Minneapolis, Minnesota 55415. The initial
           appearance shall be considered an initial Show Cause
           Hearing for Mother to show cause why she should not
           be held in contempt of Court for failing to appear at the
           September 3, 2021 hearing with her children and a
           scheduling hearing, so that the Respondent can confirm
           to the Court that the minor children are physically
           located within the jurisdiction of this Court, and so that
           a date may be set for an expedited evidentiary hearing
           on the merits of the Petition for Return.

     5.    If the Respondent either fails to appear on September
           24, 2021, at 11:00 a.m. with the minor children, or
           removes the minor children or causes the minor
           children to be removed from the jurisdiction of this
           Court, the Court shall issue a warrant for the arrest of
           the Respondent and appearance for a contempt hearing.

     6.    Petitioner shall immediately serve a copy of this Order
           and a copy of the verified Petition and accompanying
           exhibits upon Respondent.

     7.    Petitioner is permitted to appear at the September 24,
           2021 hearing by telephone or video conference.

                                14
      CASE 0:21-cv-01849-MJD-BRT Doc. 15 Filed 09/03/21 Page 15 of 15




            8.    This Temporary Restraining Order shall expire on
                  September 24, 2021 at 5:00 p.m., unless extended by the
                  Court for good cause shown.



Dated: September 3, 2021, at 12:38 p.m.
in Minneapolis, Minnesota                      s/Michael J. Davis
                                               Michael J. Davis
                                               United States District Court




                                          15
